                                          Case 4:20-cv-07667-KAW Document 17 Filed 03/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SAMUEL LOVE,
                                   7                                                        Case No. 4:20-cv-07667-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         60 DAYS
                                   9
                                         NARESH C PATEL, et al.,                            Re: Dkt. No. 16
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 5, 2021, Plaintiff filed a notice of settlement. Accordingly, Plaintiff shall file a

                                  14   dismissal within 60 days of this order, absent any extension ordered by the Court.

                                  15          IT IS SO ORDERED.

                                  16   Dated: March 5, 2021

                                  17                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  18                                                    United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
